Exhibit 10.10
 
Agreement on behalf of equity holders
 
Party A:  Jinlin Guo
 
Address: Xixiang JiaHua Park E-16 Bao An District Shenzhen Guangdong
 
ID number: 43292819700811001X
 
Party B: Meicui Liu
 
Address: 2nd class Shatian Cun Hongfa Xu Xiantian Hunan
 
ID number: 43292819450716502X
 
After friendly consultation, the two sides reached the following consensus:
 
1 Commissioned content:
 
Party B shall on behalf of Party A to hold the 830,000 shares of AIVtech
International Group Co., Ltd, and on behalf of Party A to exercise the relevant
rights of shareholders. Party B agrees to entrust voluntarily.
 
2 Delegated authority:
 
Party B should exercise relevant rights of shareholders in his/her own name, be
named on the register of shareholders, take part in the company activities,
collect dividends or bonus on behalf of Party A, attend the shareholders meeting
and vote.
 
3 Rights and obligations:
 
Party A as the actual investors, has the right to practice and get the
appropriate return on investment , Party B does not enjoy the right to dispose
of any gain formed by the investment .
 
In the commissioning period, Party A has the right to transfer the relevant
shares to himself or to the third person appointed by himself. Party B shall
unconditionally agree. In the commissioning period, Party A shall bear the
related costs, taxes and stockholder registration fee which generated from the
activity of Party B on behalf of Party A.
 
Party A as the actual stock owner, has the right to supervise and redress
fiduciary improper Behavior of Party B, and request Party B to compensate for
the losses caused by improper Behavior.
 
Settlement of disputes
 
When the disputes happen during the performance of this Agreement, Party A and
Party B should have a consultation with each other first, if still can not
settle the disputes, then should prosecute through the People's Court of
Shenzhen City.
 
 
 

--------------------------------------------------------------------------------

 

Others
 
1.           This Agreement in duplicate, one belongs to Party A, the other
belongs  to Party B, this two agreements have the same legal effect.
 
2.           This Agreement become effective since the day that both Party
signed the Agreement.
 
Signature:

 
/s/ Jinlin Guo

 
/s/ Meicui Liu

 
2010-5-5

 
 
 
 
 

--------------------------------------------------------------------------------